Name: 90/391/EEC: Commission Decision of 16 July 1990 amending Decision 82/527/EEC on health protection measures in respect of imports of fresh meat from South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Africa
 Date Published: 1990-07-25

 Avis juridique important|31990D039190/391/EEC: Commission Decision of 16 July 1990 amending Decision 82/527/EEC on health protection measures in respect of imports of fresh meat from South Africa Official Journal L 193 , 25/07/1990 P. 0038 - 0038*****COMMISSION DECISION of 16 July 1990 amending Decision 82/527/EEC on health protection measures in respect of imports of fresh meat from South Africa (90/391/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importations of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/662/EEC (2), and in particular Article 15 thereof, Whereas Namibia has become independent it is necessary to amend Commission Decision 82/527/EEC of 22 July 1982 on health protection measures in respect of imports of fresh meat from South Africa (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 82/527/EEC is amended as follows: 1. In Article 1 (a), after 'of the bovine species', '(including buffalo), and of domestic sheep and goats' is added. 2. In Article 1 (a), the second indent is deleted. 3. In Article 1 (b), 'and to South-West Africa/Namibia' is deleted. Article 2 This Decision shall apply from 30 June 1990. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 233, 7. 8. 1982, p. 39.